Citation Nr: 1103862	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to in-service noise exposure.  Specifically, he 
asserts that he was exposed to acoustic trauma from gunfire, 
generators, and metal fabrication machines.  The Veteran alleges 
that his current hearing difficulty and tinnitus resulted from 
such acoustic trauma and, therefore, service connection is 
warranted.

The Veteran's service treatment records reflect that, in 
September 1973, he was treated for externa otitis of the right 
ear.  In June 1976, he reported a history of swimmer's ear.  
Records dated in July 1977 and June 1979 reflect that the Veteran 
was treated for bilateral otitis externa, and an upper 
respiratory infection/cold and eustachitis, respectively.  Such 
records are otherwise negative for any complaints, treatment, or 
diagnoses referable to hearing loss or tinnitus.  However, the 
Veteran is competent to assert the occurrence of an in-service 
injury, i.e., exposure to acoustic trauma.  See 38 C.F.R. § 
3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Additionally, a May 2008 private treatment record from Emerald 
Coast Audiology reflects current diagnoses of bilateral hearing 
loss and tinnitus.  Therefore, in the instant case, the Veteran 
should be provided an examination to determine the nature and 
etiology of any current bilateral hearing loss and tinnitus, to 
include whether such are related to his treatment during service 
for bilateral externa otitis, swimmer's ear, and/or eustachitis, 
or his claimed in-service noise exposure.

While on remand, the Veteran should be given the opportunity to 
identify or submit any additional treatment records relevant to 
his bilateral hearing loss and tinnitus.  In this regard, the 
record reflects that he received medical treatment at the Emerald 
Coast Audiology in May 2008.  No additional treatment records are 
contained in the claims file.  Therefore, the Veteran should be 
given the opportunity to identify any additional treatment 
records relevant to his bilateral hearing loss and tinnitus, and 
any identified records should be obtained for consideration in 
his appeal.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any 
outstanding treatment records relevant to his 
bilateral hearing loss and tinnitus.  After 
securing any necessary authorization from 
him, obtain all identified treatment records.  
All reasonable attempts should be made to 
obtain any identified records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his bilateral hearing loss and 
tinnitus.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should opine whether the 
Veteran's bilateral hearing loss and tinnitus 
are at least as likely as not related to his 
military service, to include his treatment for 
bilateral externa otitis, swimmer's ear, 
and/or eustachitis, and/or his claimed in-
service noise exposure.  

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his bilateral hearing loss and 
tinnitus, and the continuity of 
symptomatology.  The rationale for any opinion 
offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


